Upon further hearing of the Matter, which by the Order of this Court of the 18th November last was put off to this Day The Court was informed by Mr. Rattray Sollicitor for the Defendant That the Complainant on the 8th day of August in the year 1750 had Exhibited his Bill into this Honorable Court against the Defendants, Whereunto the Defendant Williams on the 24th day of April 1751 put in his answer, To which the Complainant Replied and the Defendant answered; Since which the Complainant hath not any way proceeded in his said Cause It was therefore prayed that the said Bill may be dismissed out of this Court; Whereupon and on hearing Mr. Manigault44 of Counsel for the Complainant, and duly considering what *498was alledged on either Side, It is Ordered by this Court That the Complainant’s Bill do stand absolutely Dismissed with Costs to be Taxed.
Alexr Stewart Register in Chancery

 Peter Manigault (1731-1773), son of Gabriel and Ann (Ashby) Manigault, went to London in 1750 with Thomas Corbett to complete his education. He was admitted to Inner Temple, *498Aug. 8, 1749, entered in 1752, and was called to the English bar in 1754, when he returned home and began the practice of law in Charleston. The next year he married Elizabeth, daughter of Joseph Wragg, and was elected to Commons House, where he served three terms as speaker. See Dictionary of American Biography.